DETAILED ACTION

Claim status

This action is in response to applicant filed on 11/23/2021.
Claims 1, 12 and 13 has been amended.
Claim 11 has been cancelled.
 Claims 1-10 and 12-13 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 11/23/2021, with respect to rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-10 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a swimmer safety monitor apparatus comprising: a transmitter body having a body front side, a body back side, a body top side, a body bottom side, a body left side, and a body right side; a strap coupled to the transmitter body, the strap including a first half coupled to the body bottom side and a second half coupled to the body top side, the first half and the second half being selectively engageable to secure the strap and the transmitter body on a user's wrist, the second half of the strap having a flared portion medially positioned between opposed ends of the second half, the second half having an obround strap aperture extending through the second half of the strap within the flared portion such that the strap aperture is positioned to receive a distal end of the first half of the strap relative to the transmitter body whereby the distal end is configured to be positioned between the second half of the strap and the user's wrist; a transmitter display coupled to the transmitter body, the transmitter display being coupled to the body front side; a CPU coupled within the transmitter body, the CPU being in operational communication with the transmitter display; a battery coupled within the transmitter body, the battery being in operational communication with the CPU; a power button coupled to the transmitter body, the power button being in operational communication with the CPU; a panic button coupled to the transmitter body, the panic button being in operational communication with the CPU; a biometric sensor coupled to the transmitter body, the biometric sensor being coupled to the body back side and being in operational communication with the CPU; and a transceiver coupled within the transmitter body, the transceiver being in operational communication with the CPU, the transceiver being configured to communicate with a personal electronic device to send vitals from the biometric sensor and alerts from the panic button.

The closest prior art of record is Romans (US 9,069,333) in view of Kim (US 9,892,609) and further in view of Wilkins (US 10,123,702) where it teaches a swimmer safety monitor apparatus comprising: a transmitter body having a body front side, a body back side, a body top side, a body bottom side, a body left side, and a body right side; a strap coupled to the transmitter body, the strap including a first half coupled to the body bottom side and a second half coupled to the body top side, the first half and the second half being selectively engageable to secure the strap and the transmitter body on a user's wrist, a transmitter display coupled to the transmitter body, the transmitter display being coupled to the body front side; a CPU coupled within the transmitter body, the CPU being in operational communication with the transmitter display; a battery coupled within the transmitter body, the battery being in operational communication with the CPU; a power button coupled to the transmitter body, the power button being in operational communication with the CPU; a panic button coupled to the transmitter body, the panic button being in operational communication with the CPU; a biometric sensor coupled to the transmitter body, the biometric sensor being coupled to the body back side and being in operational communication with the CPU; and a transceiver coupled within the transmitter body, the transceiver being in operational communication with the CPU, the transceiver being configured to communicate with a personal electronic device to send vitals from the biometric sensor and alerts from the panic button. However, the cited reference fail to individually disclose, or suggest when combined, the second half of the strap having a flared portion medially positioned between opposed ends of the second half, the second half having an obround strap aperture extending through the second half of the strap within the flared portion such that the strap aperture is positioned to receive a distal end of the first half of the strap relative to the transmitter body whereby the distal end is configured to be positioned between the second half of the strap and the user's wrist.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the second half of the strap having a flared portion medially positioned between opposed ends of the second half, the second half having an obround strap aperture extending through the second half of the strap within the flared portion such that the strap aperture is positioned to receive a distal end of the first half of the strap relative to the transmitter body whereby the distal end is configured to be positioned between the second half of the strap and the user's wrist in combination with the recited structural limitations of the claimed invention.
Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689